Case 3:18-cr-04683-GPC Document 164 Filed 05/18/20 PageID.1489 Page 1 of 5



 1    Gary S. Lincenberg - SBN 123058                    Randy K. Jones - SBN 141711
         glincenberg@birdmarella.com                        rkjones@mintz.com
 2    Naeun Rim - SBN 263558                             MINTZ, LEVIN, COHN, FERRIS,
         nrim@birdmarella.com                            GLOVSKY AND POPEO, P.C.
 3    BIRD, MARELLA, BOXER, WOLPERT,                     3580 Carmel Mountain Road, Suite 300
      NESSIM, DROOKS, LINCENBERG &                       San Diego, California 92130
 4    RHOW, P.C.                                         Telephone: (858) 314-1510
      1875 Century Park East, 23rd Floor
 5    Los Angeles, California 90067-2561                 Attorney for Mark Manoogian
      Telephone: (310) 201-2100
 6    Facsimile: (310) 201-2110
                                                         Whitney Z. Bernstein - SBN 304917
 7    Attorneys for Petr Pacas                               wbernstein@bmkattorneys.com
                                                         Thomas H. Bienert, Jr. - SBN 135311
 8    David W. Wiechert - SBN 94607                          tbienert@bmkattorneys.com
         dwiechert@aol.com                               James Riddet – SBN 39826
 9    Jessica C. Munk - SBN 238832                           jriddet@bmkattorneys.com
         jessica@wmgattorneys.com                        BIENERT | KATZMAN PC
10    William J. Migler - SBN 318518                     903 Calle Amanecer, Suite 350
         william@wmgattorneys.com                        San Clemente, California 92673
11    WIECHERT, MUNK & GOLDSTEIN,                        Telephone: (949) 369-3700
      PC
12    27136 Paseo Espada, Suite B1123                    Attorneys for Mohammed Abdul Qayyum
      San Juan Capistrano, California 92675
13    Telephone: (949) 361-2822
14    Attorneys for Jacob Bychak
15                              UNITED STATES DISTRICT COURT
16                           SOUTHERN DISTRICT OF CALIFORNIA
17
18 UNITED STATES OF AMERICA,                            CASE NO. 3:18-cr-04683-GPC
19                     Plaintiff,                       NOTICE OF MOTION TO
                                                        DISMISS WIRE FRAUD COUNTS
20               vs.                                    FOR VIOLATING THE FIFTH
                                                        AMENDMENT DUE PROCESS
21 JACOB BYCHAK, MARK                                   AND SIXTH AMENDMENT FAIR
   MANOOGIAN, MOHAMMED                                  NOTICE PROTECTIONS
22 ABDUL QAYYUM, AND PETR
   PACAS,                                               Date: June 26, 2020
23                                                      Time: 2:30 p.m.
            Defendants.                                 Crtrm.:      2D
24
                                                        Assigned to Hon. Gonzalo P. Curiel
25
26
27
28
     3650005.1                                                            Case No. 3:18-cr-04683-GPC
                   NOTICE OF MOTION TO DISMISS FOR LACK OF DUE PROCESS AND FAIR NOTICE
Case 3:18-cr-04683-GPC Document 164 Filed 05/18/20 PageID.1490 Page 2 of 5



 1               TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2               PLEASE TAKE NOTICE that on June 26, 2020, at 2:30 p.m., or as soon
 3 thereafter as the matter may be heard in the courtroom of the Honorable Gonzalo P.
 4 Curiel, United States District Court Judge, located at 221 West Broadway, San Diego,
 5 California 92101, Courtroom 2D, Defendants Jacob Bychak, Mark Manoogian,
 6 Mohammed Abdul Qayyum, and Petr Pacas (“Defendants”) will, and hereby do, move
 7 the Court to dismiss the wire fraud counts in the Indictment for violating the Fifth
 8 Amendment due process and Sixth Amendment fair notice protections afforded by the
 9 United States Constitution.
10               In addition to these constitutional violations, this motion to dismiss is made
11 pursuant to Federal Rules of Evidence 104 and 201, and Federal Rules of Criminal
12 Procedure 7 and 12.
13               This motion is based on this Notice of Motion, the Memorandum of Points and
14 Authorities, Declaration of Naeun Rim, the Indictment, and such other and further
15 argument and evidence as may be presented to the Court at the hearing on this matter.
16                                             Respectfully submitted,
17 DATED: May 18, 2020                          Gary S. Lincenberg
                                                Naeun Rim
18
                                                Bird, Marella, Boxer, Wolpert, Nessim,
19                                              Drooks, Lincenberg & Rhow, P.C.
20
21
                                                By:         /s/ Naeun Rim
22                                                                Naeun Rim
23                                                    Attorneys for Petr Pacas
24
25
26
27
28
     3650005.1
                                                    2                     Case No. 3:18-cr-04683-GPC
                   NOTICE OF MOTION TO DISMISS FOR LACK OF DUE PROCESS AND FAIR NOTICE
Case 3:18-cr-04683-GPC Document 164 Filed 05/18/20 PageID.1491 Page 3 of 5



 1 DATED: May 18, 2020                       David W. Wiechert
                                             Jessica C. Munk
 2                                           William J. Migler
                                             Wiechert, Munk & Goldstein, PC
 3
 4                                           By:         s/ David W. Wiechert
                                                               David W. Wiechert
 5                                                 Attorneys for Jacob Bychak
 6
     DATED: May 18, 2020                     Whitney Z. Bernstein
 7                                           Thomas H. Bienert, Jr.
                                             James Riddet
 8                                           BIENERT | KATZMAN PC
 9                                           By:         s/ Whitney Z. Bernstein
10                                                             Whitney Z. Bernstein
                                                   Attorneys for Mohammed Abdul Qayyum
11
12 DATED: May 18, 2020                       Randy K. Jones
                                             Mintz, Levin, Cohn, Ferris, Glovsky and Popeo,
13                                           P.C.
14                                           By:         s/ Randy K. Jones
15                                                             Randy K. Jones
                                                   Attorney for Mark Manoogian
16
17
18
19
20
21
22
23
24
25
26
27
28
     3650005.1
                                                  3                     Case No. 3:18-cr-04683-GPC
                 NOTICE OF MOTION TO DISMISS FOR LACK OF DUE PROCESS AND FAIR NOTICE
Case 3:18-cr-04683-GPC Document 164 Filed 05/18/20 PageID.1492 Page 4 of 5



 1                             CERTIFICATE OF AUTHORIZATION
                               TO SIGN ELECTRONIC SIGNATURE
 2
 3               Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
 4 and Procedures of the United States District Court for the Southern District of
 5 California, I certify that the content of this document is acceptable to counsel for the
 6 Defendants and that I have obtained authorization from Randy K. Jones, David W.
 7 Wiechert, and Whitney Z. Bernstein to affix their electronic signatures to this
 8 document.
 9
                                               Respectfully submitted,
10
11 DATED: May 18, 2020                         Gary S. Lincenberg
                                               Naeun Rim
12                                             Bird, Marella, Boxer, Wolpert, Nessim,
13                                             Drooks, Lincenberg & Rhow, P.C.

14
15                                             By:         s/ Naeun Rim
16                                                               Naeun Rim
                                                     Attorneys for Petr Pacas
17
18
19
20
21
22
23
24
25
26
27
28
     3650005.1
                                                    4                     Case No. 3:18-cr-04683-GPC
                   NOTICE OF MOTION TO DISMISS FOR LACK OF DUE PROCESS AND FAIR NOTICE
Case 3:18-cr-04683-GPC Document 164 Filed 05/18/20 PageID.1493 Page 5 of 5



 1                                   CERTIFICATE OF SERVICE
 2               Counsel for Defendants certify that the foregoing pleading has been
 3 electronically served on the following parties by virtue of their registration with the
 4 CM/ECF system:
 5                                            Sabrina L. Feve
 6                                        Assistant U.S. Attorney
 7                                        sabrina.feve@usdoj.gov
 8
 9                                           Melanie K. Pierson
10                                        Assistance U.S. Attorney
11                                      melanie.pierson@usdoj.gov
12
13
                                               Respectfully submitted,
14
15 DATED: May 18, 2020                         Gary S. Lincenberg
                                               Naeun Rim
16                                             Bird, Marella, Boxer, Wolpert, Nessim,
17                                             Drooks, Lincenberg & Rhow, P.C.

18
19
                                               By:         s/ Naeun Rim
20                                                               Naeun Rim
21                                                   Attorneys for Petr Pacas

22
23
24
25
26
27
28
     3650005.1
                                                    5                     Case No. 3:18-cr-04683-GPC
                   NOTICE OF MOTION TO DISMISS FOR LACK OF DUE PROCESS AND FAIR NOTICE
